ON MOTION FOR REHEARING.
HAWKINS, Judge.
The state has filed a motion for rehearing insisting that in view of a special charge given at appellant’s request the evidence for the exclusion of which the judgment was reversed became immaterial.
The indictment averred that prosecutrix was under 18 years of age, and that the act of intercourse upon which prosecution was based occurred on the 4th day of September, 1931. Prosecutrix in the beginning of her testimony swore, “I had never had sexual intercourse with any man before that night.” (Referring to September 4th.) Later she testified that appellant had had four other acts of intercourse with her before September 4th, the first one being on August 4th.
In paragraph 4 of the main charge the jury was told to convict appellant if he had intercourse with prosecutrix on September 4th, and she was at that time under 15 years of age. In paragraph 5 the jury was told that if appellant had intercourse with prosecutrix on September 4th, and she was then *575between 15 and 18 years of age, and had not theretofore had intercourse with appellant or any other man they would convict. In paragraph 7 the jury was instructed that if prosecutrix was between 15 and 18 years of age on September 4th and had theretofore had intercourse with appellant or any other person, they should acquit. At the instance of appellant the special charge adverted to in the beginning of this opinion was given; it told the jury to acquit appellant if prosecutrix was over 15 years of age on September 4th. However, paragraph 5 of the main charge was not withdrawn from the jury. There seems to be a clear conflict between it and the special charge. It is impossible to know which instruction the jury followed. Paragraphs 5 and 7 of the charge rendered the issues of prosecutrix’s age and previous chastity vital, and the excluded evidence bore upon the latter issue.
Believing our original opinion made proper disposition of the case, the state’s motion for rehearing is overruled.

Overruled.